Citation Nr: 0522252	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected anxiety disorder.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected hepatitis C.  

3.  Entitlement to a separate evaluation for headaches as 
secondary to the veteran's service connected disabilities, 
effective in January 1952.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1950 to January 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The issue of a separate evaluation for headaches as secondary 
to the veteran's service-connected disabilities, with an 
effective date in January 1952, is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected anxiety disorder is productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas.  

2.  The service-connected hepatitis C is shown to be 
productive of what more nearly approximates mild to moderate 
disability due to daily fatigue, malaise and some dietary 
restrictions.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected anxiety disorder have 
been met; the criteria for an evaluation in excess of 70 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130 including 
Diagnostic Codes 9205, 9400 (2004).  

2.  The criteria for the assignment of an initial 20 percent 
evaluation for the service-connected hepatitis C have been 
met; the criteria for an evaluation in excess of 20 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.112 including Diagnostic 
Code 7354 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  In Pelegrini II, the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, (4) VA must also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, under 38 C.F.R. § 3.159(b).  In Pelegrini II, the 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.

In regards to the issue of entitlement to an increased 
evaluation for anxiety, the veteran was provided with a 
letter in August 2004 which notified him of all four of the 
required elements.  This letter was provided to the veteran 
prior to the initial RO review of his claim.  Therefore, the 
veteran has received proper VCAA notification.  The veteran 
has also been afforded a VA examination of his anxiety in 
conjunction with his claim.  In a September 2004 telephone 
conversation, the veteran indicated that he receives all of 
his treatment for anxiety from VA.  These records have been 
obtained.  The veteran was also afforded a hearing in 
conjunction with this claim.  The Board finds that the duty 
to notify and the duty to assist have both been met in this 
appeal.  

As for the issue of entitlement to an increased evaluation 
for hepatitis, the Board notes that this is an appeal of an 
initial grant of service connection.  The veteran was 
provided with a May 2002 VCAA letter which notified him of 
the evidence that was necessary to substantiate his claim for 
service connection, what portion of the evidence VA would 
seek to provide, and what portion the veteran was expected to 
provide.  The veteran was also asked to provide information 
concerning any other relevant evidence he wished VA to obtain 
on his behalf, which would serve to notify him to provide any 
relevant evidence in his possession.  This letter was 
provided to the veteran prior to the February 2004 RO 
decision which established service connection for hepatitis.  
Therefore, the duty to notify for these four elements have 
been met.  See VAOPGCPREC 8-2003.  Nevertheless, the Board 
notes that the veteran was also provided with specific 
information concerning the evidence required to substantiate 
a claim for an increased evaluation for hepatitis in an 
August 2004 statement of the case, and in a March 2005 
supplemental statement of the case.  Furthermore, a September 
2004 report of contact notes that the veteran received oral 
notification regarding the VCAA, and that he had no 
additional evidence to submit.  

In regards to the duty to assist for the issue of an 
increased evaluation for hepatitis, the veteran was afforded 
a VA examination in conjunction with his claim in January 
2005.  He has stated that all of his treatment has been 
provided by VA, and it appears that all relevant records have 
been obtained.  The duty to assist for this issue has been 
met, and the Board may proceed with a review of the veteran's 
claims.  


Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Anxiety

The veteran was initially service connected for schizophrenic 
reaction in a February 1952 rating decision.  A 30 percent 
evaluation was assigned for this disability, which was later 
reduced to 10 percent effective in June 1958.  The 10 percent 
evaluation remained in effect until a May 1991 rating 
decision increased the evaluation to 30 percent, effective in 
July 1990.  

A March 2001 rating decision increased the evaluation to the 
current 50 percent rating, effective in January 2000.  An 
August 2002 rating decision changed the diagnosis of the 
veteran's disability to an anxiety disorder, but continued 
the 50 percent evaluation.  The veteran submitted his claim 
for an additional increase in February 2004.  

Both schizophrenia and anxiety disorders are evaluated under 
the General Rating Formula for Mental Disorders.  Under this 
formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9205, 
9400.  

VA treatment records dated from 2002 to 2004 are contained in 
the claims folder.  The September 2002 records demonstrate 
symptoms that appear typical for the veteran during this 
period such as poor energy, feelings of hopelessness, lack of 
motivation, decreased interest, isolation, anxiety, somatic 
preoccupations, feelings of unhappiness, and over sleepiness.  
He denied homicidal and suicidal ideas, as well as 
hallucinations.  There was no evidence of delusions.  His 
affect was constricted, and his insight was fair to poor.  

The veteran rejected medications that could help him.  
Additional records show that he begin to undergo individual 
psychotherapy in late 2002.  Some improvements in his mood 
were noted.  

In September 2004, treatment records show that the veteran 
was well groomed.  He had a worried mood and appeared 
anxious, but had a full range of affect.  The Global 
Assessment of Functioning (GAF) scores assigned during this 
period ranged from 45 and 30 in September 2002, 30 in October 
2002, 50 in September 2003, 40 in December 2003, and 55 in 
June 2004.  

The veteran was afforded a VA psychiatric examination on 
September 2004.  The claims folder was reviewed by the 
examiner.  The record showed episodes of anxiety manifested 
in particular by somatic preoccupations, irritability, 
feelings of sadness, and an increasing sense of helplessness.  

The veteran reported a general anhedonia, loss of ambition 
and loss of interest in activities that had formerly given 
him pleasure.  He led a routine and relatively stress-free 
lifestyle, although he had given up several activities and 
chores around the house because he believed he could no 
longer engage in them.  He described his relationship with 
his wife as good, and he socialized occasionally with his two 
adult children.  

The examiner described this as only a very mild deterioration 
of functioning since 2002.  On mental status examination, the 
veteran was well groomed.  There were no signs of psychoses.  
His mood was mildly dysphoric and agitated with no suicidal 
or homicidal ideations.  His thought content was primarily of 
somatic concerns.  His affect was ranging, with no evidence 
of behavioral or impulse dyscontrol.  No significant 
cognitive impairment was noted.  The diagnoses were those of 
general anxiety disorder and dysthymia, and the GAF score was 
55.  

After careful review of the medical evidence and the 
veteran's contentions and testimony, the Board finds that the 
evidence presents a disability picture that more nearly 
approximates the criteria for a 70 percent evaluation for his 
service connected anxiety.  

The Board particularly takes note of the GAF scores assigned 
during the period in question, which have ranged from 30 to 
55.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  A score of 21 to 30 represents a 
patient with behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communications or 
judgment, or an inability to function in almost all areas.   
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV].  

A score of 31 to 40 represents some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A score of 41 to 50 shows serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Finally, a score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  (Ibid.).  

Although the veteran's GAF scores ranged from 30 to 55, the 
Board notes that the score of 30 was recorded on more than 
one occasion, and that scores in the 30 to 40 range are more 
prevalent than the higher scores.  

The Board finds that GAF scores of 30 representing an 
inability to function in almost all areas and 40 representing 
major impairment more nearly resemble the symptomatology of 
occupational and social impairment with deficiencies in most 
areas required for a 70 percent evaluation.  Therefore, a 70 
percent rating is for application in this case.  

The Board has considered entitlement to a 100 percent 
evaluation for the veteran's anxiety, but he has not 
demonstrated the symptomatology required for such an 
evaluation.  

None of the veteran's examiners have stated that the veteran 
has total occupational or social impairment.  All of his 
records have been negative for delusions or hallucinations, 
and for any inappropriate behavior.  

The veteran has not displayed any danger to himself or 
others, and has consistently denied suicidal or homicidal 
ideations.  His hygiene is good, and memory loss was not 
noted on the most recent examination.  

The GAF scores of 30 represent serious, but not total, 
impairment.  He clearly remains able to function on a daily 
basis.  Therefore, a 100 percent evaluation for anxiety is 
not warranted.  


Hepatitis

As noted earlier, entitlement to service connection for 
hepatitis was initially established by a February 2004 rating 
decision issued during the course of the veteran's current 
claim.  A no percent evaluation was assigned for this 
disability.  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

This disability is evaluated under the rating code for 
hepatitis C.  Under the criteria for hepatitis C, 
nonsymptomatic hepatitis C warrants a no percent rating.  

A compensable rating of 10 percent is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  

A 20 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms 
described above) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

A 60 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms described above) 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly.  

A 100 percent rating is warranted with near-constant 
debilitating symptoms (such as the symptoms described above).  

Note (1) under DC 7354 states: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note (2) defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  38 C.F.R. § 4.112, DC 7354.  

The evidence includes the findings of an ultrasound of the 
liver conducted in May 2004.  The liver was diffusely coarse 
and mildly echogenic, but there was no focal lesion.  

The veteran underwent a VA examination of his liver in 
January 2005.  He reported increased fatigue, and he was 
sleeping 10 to 12 hours a day.  However, the veteran 
continued to feel tired when he was awake, and his fatigue 
was making it difficult to perform his activities of daily 
living.  He had not experienced any nausea, vomiting, or 
diarrhea.  

Furthermore, there was no right quadrant pain severe enough 
to require bed rest or treatment.  He did not take any 
medications except for treatment of his gout.  There was no 
weight loss, and he had actually gained weight since 
beginning his gout medication.  

On examination, the liver was one finger breadth below the 
right costal margin.  There was no abdominal stria consistent 
with cirrhosis, and no evidence of muscle wasting.  Liver 
function tests showed mildly elevated readings.  

The results of the May 2004 ultrasound were noted, and were 
said to be unchanged from a 2002 ultrasound.  The assessment 
was that of hepatitis C with persistently elevated liver 
function, and newly diagnosed hypothyroidism, which also 
contributed to the veteran's fatigue.  The hepatitis C was 
said to result in mild to moderate functional disability.  

At the June 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he always felt tired.  He 
ate very little meat, as he believed the hepatitis made it 
hard to digest.  The veteran also complained of some pain in 
his right side.  He had not experienced any periods of 
incapacitation or been prescribed bed rest by a physician.  
The veteran said his weight remained about the same, and 
denied anorexia.  See Transcript.   

The Board finds that the evidence supports the assignment of 
a 20 percent evaluation for hepatitis, but no more.  The 
record indicates that the veteran experiences fatigue and 
malaise on a daily basis.  

The veteran testified that he always feels tired, and this 
complaint is supported by the findings of the January 2005 
examination.  He further testified that he has some pain in 
the right side, and some self-imposed dietary restrictions.  

The January 2005 examiner stated that the hepatitis results 
in mild to moderate disability.  While there is no evidence 
of anorexia, and no reports of incapacitating episodes or 
medication, the Board finds that this symptomatology more 
nearly resembles the criteria that warrant a 20 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.112, Diagnostic Code 7354 
(2004).  

The Board has considered an evaluation in excess of 20 
percent, but such is not demonstrated by the evidence.  The 
symptomatology required for a 40 percent evaluation under the 
rating code for hepatitis have not been met.  The veteran has 
denied weight loss, and there is no evidence of hepatomegaly.  

Furthermore, the veteran has never experienced incapacitating 
episodes as defined by this regulation.  Therefore, 
entitlement to an evaluation in excess of 20 percent is not 
merited.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for hepatitis under other rating codes, 
but there are no other appropriate rating codes that provide 
for such an increase.  Cirrhosis or malignancy of the liver 
is to be evaluated separately under an appropriate Diagnostic 
Code, but the medical evidence is negative for cirrhosis or a 
malignancy.  Note (1) specifically forbids evaluating the 
symptoms used to rate the veteran under Code 7354 under any 
other Diagnostic Code.  The evidence does not provide a basis 
for an evaluation greater than 20 percent.  38 C.F.R. §§ 4.7, 
4.112, Diagnostic Code 7354.  


Extraschedular Considerations

The Board has also considered entitlement to an increased 
evaluation for the veteran's disabilities on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  

There is no objective evidence that the veteran's service 
connected disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



ORDER

An increased rating of 70 percent, but not higher for the 
service-connected anxiety disorder is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An increased initial 20 percent evaluation for the service-
connected hepatitis C is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



REMAND

The veteran contends that he has developed a disorder 
manifested by headaches secondary to his service connected 
disabilities.  He asserts that this is a separate and 
distinct disability from his other service-connected 
disabilities, and that it has existed since service, so that 
he deserves a separate evaluation effective from the date of 
his discharge in 1952.  

The record indicates that the veteran has been afforded 
several examinations in conjunction with his claim for a 
separate evaluation for his headaches.  In general, the 
examiners have recognized that the veteran experiences 
headaches as a result of treatment received for his 
psychiatric disability.  This treatment apparently included 
electroshock.  

Unfortunately, it remains unclear as to whether or not the 
veteran has a disability that is separate and distinct from 
his service connected psychiatric disability, or whether his 
headaches are a somatic complaint associated with his 
psychiatric disability.  

The Board finds that the veteran should be afforded an 
additional examination, and that additional opinions should 
be obtained.  

Therefore, this matter is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his claimed 
headache disability.  All indicated tests 
and studies should be completed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After the completion of the 
examination and review of the medical 
history, the examiner should attempt to 
express the following opinions: (1) Does 
the veteran have a current disability 
manifested by headaches?  If so, state 
the diagnosis.  Indicate if this is a 
separate physical disability, or rather a 
somatic complaint or other symptom of the 
service connected psychiatric disability.  
(2) If the veteran is found to have a 
current disability manifested by 
headaches, is it as likely as not that 
this disability developed as a result of 
active service?  If a current disability 
is not a direct result of active service, 
is it as likely as not that a headache 
disability has developed due to either 
the veteran's service connected 
psychiatric disability or hepatitis C, or 
any treatments received as a result of 
these service connected disabilities?  
The reasons and bases for all opinions 
should be provided in a legible, 
typewritten report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


